Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-53, 55-67, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 16/641134; or copending Application No. 16/466226; or copending Application No. 16466226 Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of 
Note also that each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.   With regard to applicants independent claim 42 note claims 41, 57 of ‘134, applicants’ claim 43 note claim 43 of ‘134, applicants’ claim 44 note claim 43 of ‘134, applicants’ claim 45 note claim 44 of ‘134, applicants’ claim 46 note claim 46 of ‘134, applicants’ claim 47 note claim 70 of ‘134, applicants’ claim 48 note claim 47 of ‘134, applicants’ claim 49 note claim 42 of ‘134, applicants’ claim 50 note claim 48 of ‘134, applicants’ claim 51 note claim 49 of ‘134, applicants’ claim 52 note claims 72,73 of ‘134, applicants’ claim 53 note claim 44 of ‘134, applicants’ claim 54 note claim 52 of ‘134, applicants’ claim 55 note claim 43 of ‘134, applicants’ claim 56 note claim 53 of ‘134, applicants’ claim 57 note claim 55 of ‘134, applicants’ claim 58 note claim 54 of ‘134, applicants’ claim 59 note claim 56 of ‘134, applicants’ claim 60 note claim 57 of ‘134, applicants’ claim 61 note claim 58 of ‘134, applicants’ claim 62 note claim 59 of ‘134, applicants’ claim 63 note claim 60 of ‘134, applicants’ claim 64 note claim 61 of ‘134, applicants’ claim 65 note claim 68 of ‘134, applicants’ claim 66 note claim 68 of ‘134 applicants’ claim 67 note claims 55 and 63 of ‘134, applicants’ claim 69 note claim 70 of ‘134, applicants’ claim 70 note claim claim 71 note claim 72 of ‘134, applicants’ claim 72 note claim 73 of ‘134. 
Likewise, with regard to applicants’ claim 42 note claim 24 of ‘276 and With regard to applicants claim 42 note claim 41 of ‘226. applicants’ claim 54 note claim 16 of ‘226 and applicants claim 68 note lcaim 51 of ‘226. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Allowable Over the Prior Art





Allowable Subject Matter

allowable subject matter: 
Applicant(s) claimed invention of a method for preparing a 
____________wherein the crux of the invention lies in the discovery 
that__________________while avoiding the problems commonly associated 
therewith. Such has neither been anticipated by nor made obvious from the 
prior art. The art of record demonstrates other ___________produced in the 
art which do not however, contain the advantages as mentioned and neither 
avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765